Vacated and Dismissed and Memorandum Opinion filed May 12, 2005








Vacated and Dismissed and Memorandum Opinion filed May
12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00065-CV
____________
 
HOUSTON R.E. INCOME PROPERTIES XIV,
L.P., HARTMAN PARTNERSHIP XIV., L.L.C., and HARMAN
MANAGEMENT, INC., Appellants
 
V.
 
PHILLIPS & AKERS, P.C., Appellee
 

 
On Appeal from the
157th District Court
Harris County, Texas
Trial Court Cause No.  01-31002A
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 18, 2004.
On May 3, 2005, the parties filed a joint motion to vacate
the trial court=s judgment and dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the judgment signed October 18, 2004, is ordered
vacated and the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 12, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.